Statement of Additional Information Supplement February 17, 2016 Putnam VT Voyager Fund Statement of Additional Information dated April 30, 2015 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGER section are supplemented to reflect that the fund’s portfolio manager is now Robert Brookby. Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of January 31, 2016. The other accounts may include accounts for which the individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other SEC-registered Other accounts that Other accounts Portfolio open-end and closed- pool assets from more (including separate manager end funds than one client accounts, managed account programs and single-sponsor defined contribution plan offerings) Number Assets Number Assets Number Assets of of of accounts accounts accounts Robert Brookby 5* $7,864,900,000 3 $109,000,000 3 $882,400,000 * 3 accounts, with total assets of $7,193,700,000, pay an advisory fee based on account performance. Ownership of securities The dollar range of shares of the fund owned by the portfolio manager as of January 31, 2016, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was $0. 2/16
